DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not disclose “a camera objective that is to be put in place” (see Applicant’s remarks page 9, emphasis yours) because the prior art of Holderer (U.S. Patent No. 6,229,657; hereafter Holderer) discloses mounting a lens, instead of a lens barrel, and that to a person of ordinary skill in the art “a ‘camera objective’ includes not only one or more lenses, but also a housing holding the one or more lenses” (see Applicant’s remarks page 9). However, Applicant has not provided any evidence that the term “camera objective” in the art under the broadest reasonable interpretation requires a housing in addition to one or more lenses. On the contrary, as used in the textbook Optics by Eugene Hecht, the term “objective” has a very broad meaning (see Hecht, Eugene. Optics. Reading, Mass.: Addison-Wesley, 2002. p. 214. Retrievable on Google Books at https://books.google.com/books?id=T3ofAQAAMAAJ&focus=searchwithinvolume&q=objective. Accessed 10 January, 2022), an image of which is reproduced below.

    PNG
    media_image1.png
    92
    256
    media_image1.png
    Greyscale

This is corroborated by the Wikipedia entry for “Objective (optics)” which states that “objectives can be a single lens or mirror, or combinations of several optical elements” (“Objective (optics)” Wikipedia: The Free Encyclopedia. Wikimedia Foundation, Inc, 22 July 2004, https://en.wikipedia.org/wiki/Objective_(optics). Accessed 10 January, 2022). Examiner therefore maintains that Holderer reasonably recites both an “objective lens,” as previously recited, and “objective” as currently presented. Applicant’s arguments that the prior art does not reasonably read on an objective is therefore unpersuasive, and the rejections made in view of Holderer are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holderer et al. (U.S. Patent No. 6,229,657 B1; hereafter Holderer).
Regarding claim 8, Holderer discloses an attaching element for attaching a camera objective to an objective holder, the attaching element comprising: a base body from which a plurality of contact elements extend (see Holderer Fig. 2, items 52 and 22), the contact elements enclosing an inner diameter that is smaller than an outer diameter of the camera objective that is to be put in place (see Holderer Fig. 1, items 1 and 22).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holderer in view of Berube (Pub. No. US 2009/0103193 A1; hereafter Berube).
 	Regarding claim 1, Holderer discloses a method for attaching a camera objective (see Holderer Fig. 1, item 1) to an objective holder (see Holderer Fig. 1, items 5-7), the method comprising the following steps: introducing the camera objective into an attaching element in a region of the objective holder (see Holderer Fig. 1, items 1 and 2), the attaching element having a plurality of contact elements that extend from a base body and lie elastically on the camera objective (see Holderer Fig. 1, items 2, 
	Holderer does not specifically disclose orienting the objective with respect to an image sensor.
	Berube discloses orienting an objective with respect to an image sensor and then laser welding it to secure the alignment (see Berube Abstract “The lens barrel is rotated to focus a lens on an image sensor” and paragraph [0029] “When focus is achieved… a laser with 3 heads is used to form the three bonds or bond surfaces 240, 242, 244 about the periphery of the module 200.”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the lens mounting method of Holderer to mount an objective to an image sensor in order to obtain a camera with a fixed focus lens system which maintains proper alignment between the components, as suggested by Berube.

Regarding claim 2, Holderer discloses the method as recited in claim 1, wherein before the orientation of the camera objective, material is removed in a region between the base body and the contact elements (see Holderer Fig. 2, item 35. While the removed portions are not shown in the embodiment of Fig. 1, it would have been obvious to provide such flexures so that the “rigid ring is decoupled from the mount 52 by monolithic joints 35, so that their deformations in the assembled state cannot affect the lens 1.”).

 	Regarding claim 3, Holderer discloses the method as recited in claim 1, wherein the attaching element is put in place as a separate part (see Holderer Fig. 1, items 1, 2, and 12).


 	Regarding claim 4, Holderer discloses the method as recited in claim 3, wherein the base body is welded to the objective holder (see Holderer Fig. 1, item 23).

 	Regarding claim 5, Holderer discloses the method as recited in claim 1, wherein after the orientation, the contact elements are welded to the camera objective in a contact region (see Holderer Fig. 1, item 12).

 	Regarding claim 6, Holderer discloses the method as recited in claim 1, wherein after the orientation of the camera objective, a position of the contact elements to the base body is fixed (see Holderer Fig. 1, items 12 and 23, the contract elements 2 of the attachment body are fixed to the base body 3 via the welds).



 Regarding claim 9, Holderer discloses an objective system, comprising: an objective (see Holderer Fig. 2, item 1); an objective holder into which the camera objective is introduced (see Holderer Fig. 1, item 52); and an attaching element situated between the camera objective and the objective holder (see Holderer Fig. 2, items 32 and 22), the attaching element having a plurality of contact elements that extend from a base body and lie on the camera objective (see Holderer Fig. 2, items 1 and 22).
While the embodiment of Fig. 2 does not disclose that the attachment members are welded, the embodiment of Fig. 1 of Holderer discloses that the lens can be attached to the contact portions via welding (see Holderer col. 4, ll. 11-12) “the connection 12 is produced by ultrasonic welding”). It would therefore have been obvious to one having ordinary skill in the art at the time the invention was filed to use either welding or adhesion to mount the lens to the contacts, as taught by Holderer, as substituting one known method for another to yield predictable results is deemed obvious to the workman of ordinary skill in the art (see MPEP 2143(I)(B)).
Holderer does not disclose that the objective is for a camera.
	Berube discloses orienting an objective with respect to an image sensor for a camera (see Berube paragraph [0002] “The present invention relates, in general, to the design and manufacture of camera modules”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the lens mounting method of Holderer to mount an objective to an image 

Regarding claim 16, Holderer as modified discloses the method as recited in claim 1, wherein before the orientation of the camera objective, material is removed in a region between the base body and the contact elements to form a slit between the base body and each of the contact elements (see Holderer Fig. 2, item 35, the cutouts 35 can be broadly construed as slits in the body 32).

Regarding claim 19, Holderer as modified discloses the method as recited in claim 1, wherein the contact elements extend from the base body in a direction opposite from a direction of the base body to the image sensor (see Holderer Fig. 2, item 32 which has a dimension which extends in the optical axis direction, and therefore away from the direction of the base body to the image sensor).

Claims 10, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holderer in view of Berube as applied to claims 1 and 9, respectively, above, and further in view of Sung et al. (Pub. No. US 2019/0052782 A1; hereafter Sung).
Regarding claims 10, 12, 13, and 15, Holderer in view of Berube discloses the method of claims 1 and 9, respectively, but does not disclose that the camera objective is made of a metallic material; and further that the attaching element is made of the metallic material.
Sung discloses providing an objective lens with a metallic housing and welding the housing to a support made of the same material, instead of attaching the objective lens directly to the support (see Sung Fig. 1, items 50, 100, 210, and 500. See also Sung paragraph [0065] “As the high energy laser beam is provided to the lens barrel (100) formed with a metal material and the lens holder (200) formed with 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the lens of Holderer with a housing like that of Sung in order to provide protection for the lens.

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holderer in view of Berube and Sung as applied to claims 10 and 13, respectively, above, and further in view of Blanding et al. (Pub. No. US 2008/0204907 A1; hereafter Blanding).
Regarding claims 11 and 14, Holderer as modified discloses the objective system of claims 10 and 13, respectively, but does not disclose that the metallic material is aluminum.
Blanding discloses that it was known to make a lens housing out of aluminum (see Blanding paragraph [0052] “The material used for monolithic optical element mount 40 can be any suitable material… including stainless steel, aluminum,”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the housing out of a suitable material like aluminum in order to provide the lens protection with a lightweight, corrosion resistant material.

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	1/11/2022